Lewis, J.
Equity will grant relief against a person who commits an act of encroachment upon the business of a trader by the use of similar trade-marks, names, or devices, with the intention of deceiving and misleading the public; especially when such imitation of another’s trade-mark or device is calculated to injure his business, and to enable the wrong-doer to sell his goods on the reputation of the goods of the injured party. Where the injury likely to result in such a case is irreparable in damages, injunction'is the proper remedy. The issue in this case was almost entirely one of fact. The testimony was conflicting, and that introduced on the hearing in behalf of the defendant in error being sufficient to authorize the conclusion that it had sustained the legal wrong above indicated, this court will not interfere with the discretion of the judge below in granting the application for temporary injunction until the case can finally be heard on its merits.

Judgment affirmed.


All the Justices concurring.